         Case 1:16-cv-05263-AKH Document 342 Filed 12/05/18 Page 1 of 1



UNITED ЅТлтЕЅ DIЅТIUСТ COURT
SOUTHERN D1ЅТ IUCT OP NEW YORK

FUND LIQUIDATION HOLDINGS                                       Case. No. 1:16-сv-05263-АКН
LLC, as assignee                    Plaïntiff,

        .аgаinst

CITIBANK. N.A., et аI.
                                     Defendant.

                                       NOTICI3 QF CHANGE 0F ADDRE$$

TO:     ATTORNEY ЅERVТСЕЅ CLERK AND ALL OTHER PАRТI!Ѕ


[71      I have cases pending                                  п         I have no cases pending

Pursuant ta Local kule I of this Court, please toke notice ofthe following attorney information change (s) for:


                             Nowell D. Bamberger
                                     FILL IN ATTORNEY NAME

My ЅОNУ Bar Number is:                            Mу State Bar Number is 989157

I am,
                   An attorney
                   A Government Agency attorney
                   A Pro Наc Vice attorney

FIRM INFORMATION (гncliиlе full name of firm (OLI) AND NEW), address, telephone number and fax number):

OLD FIRM:          FIRM NAME: Cleary Gottlieb Steen & Hamilton LLP
                   FIRM ADDRESS: 2000 Pennsylvania Avenue, NW Washington, DC
                   FIRM TELEPHONE NUMBER: +1 202 974 1500
                   FIRM FAX NUMBER: ±1 202 974 1999

NEW FIRМ:          FIRM NAM E: Cleary Gottlieb Steen & Hamilton LLP
                   FIRM A©DRESS: 2112 Pennsylvania Avenue, NW Washington, DC
                   FIRM TELEPHONE NUMBER: +1 202 974 1500
                   FIRM FAX NUMBER: +1 202 974 1999


        Iv         I will continue to be counsel of record on the above-entitled case at my new firm/agency.


        п          I am no longer counsel of record on the above-entitled case. An order withdrawing my appearance
                   was entered on                    by Judge



Dated: 12/05/2018                                      // Noweli D. Bamberger
                                                       ATTORNEY'S 5tGNATURE
